IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50375
                         Summary Calendar
                        __________________


RAY LYNN GERALDON,

                                     Petitioner-Appellant,

versus

WAYNE SCOTT, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                     Respondent-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                         USDC No. 94-CV-320
                        - - - - - - - - - -
                          January 10, 1996
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Ray Lynn Geraldon appeals from the district court's order

denying his petition for a writ of habeas corpus.   He argues that

he received ineffective assistance of counsel at his state-court

trial.

     We have reviewed the record and the district court's order

and find no reversible error regarding Geraldon's contentions

that counsel was ineffective because he failed to cross-examine a

witness about whether he had offered Geraldon an opportunity to


    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                                 No. 95-50375
                                      -2-

take a blood test, because he failed to impeach a witnesses's

testimony that he had obtained information from Geraldon's

driver's license, and because he denied Geraldon the right to

appeal.   Accordingly, the district court's judgment regarding

those claims is AFFIRMED.

     Regarding Geraldon's other contentions, the rules governing

habeas corpus cases provide that the respondent carries the

burden of indicating what proceedings have been transcribed and

may be furnished and what proceedings have been recorded but not

transcribed.    The respondent also carries the burden of providing

transcripts of proceedings that are relevant to the habeas

petition.   The district court may order production or

transcription of any proceedings it deems relevant.             RULES

GOVERNING SECTION 2254 CASES   IN THE   U.S. DISTRICT COURTS, Rule 5; see

Dillard v. Blackburn, 780 F.2d 509, 513 (5th Cir. 1986).

     Additionally, "[a] federal habeas court must hold an

evidentiary hearing if there are disputed facts and the

petitioner did not receive a full and fair hearing in a state

court, either at trial or in a collateral proceeding."              Wiley v.

Puckett, 969 F.2d 86, 98 (5th Cir. 1992).            However, "[i]f the

record is adequate to dispose of the claim, the federal court

need not hold an evidentiary hearing."            Id.

     Geraldon contends that counsel was ineffective for failing

to subpoena a videotape of his arrest and use it to impeach

testimony regarding his arrest and call into question the

accuracy of his sobriety test.           It is conceivable that counsel

was ineffective for failing to use the videotape to impeach
                           No. 95-50375
                                -3-

testimony about Geraldon's sobriety tests, if such a tape indeed

exists.   If the videotape revealed that the test occurred under

unfavorable conditions and was conducted in cursory fashion, that

conceivably could call into doubt the results of the test.     On

the record currently before this court, it is impossible to

determine whether the outcome of Geraldon's trial might have been

different had counsel been able to impeach the sobriety test.

Additionally, the record contains no evidence regarding counsel's

reasons for not using the videotape.

     Geraldon also contends that counsel was ineffective for

failing to object to the prosecutor's reference during closing

arguments to a remark allegedly made by Geraldon that had been

excluded from evidence before trial, because the statement was

made before Geraldon was given his Miranda warnings.   If the

prosecutor referred to evidence that had been excluded, then

Geraldon's right to a fair trial might have been violated.      See

United States v. Neal, 27 F.3d 1035, 1051 (5th Cir.), cert.

denied, 115 S. Ct. 530 (1994), and cert. denied, 115 S. Ct. 1165

(1995).   Counsel might have been ineffective for failing to

object to such a reference.   This court cannot review Geraldon's

contention on the record currently before it.

     Accordingly, we VACATE and REMAND the denial of Geraldon's

petition regarding his contentions that counsel was ineffective

because he failed to subpoena and use the alleged videotape and

because he failed to object to the prosecutor's alleged remark.

We direct the district court to order the transcription of the

statement of facts of Geraldon's trial, the closing arguments at
                                  No. 95-50375
                                       -4-

the trial, if they are available for transcription, and any

suppression hearing in Geraldon's case.            If transcripts are not

available, the district court should order the parties to produce

a narrative summary of those proceedings.            See RULES GOVERNING

SECTION 2254 CASES   IN THE   U.S. DISTRICT COURTS, Rule 5.   After

obtaining the transcript or narrative summary, the district court

should consider whether a hearing is necessary on Geraldon's

contentions.

     AFFIRMED in part; VACATED and REMANDED in part.